Citation Nr: 1720934	
Decision Date: 06/09/17    Archive Date: 06/21/17

DOCKET NO.  16-32 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for service-connected post-traumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Allan T. Fenley, Attorney


ATTORNEY FOR THE BOARD

J. Crawford, Associate Counsel



INTRODUCTION

The Veteran served in the U.S. Army from August 1969 to March 1971.  The Veteran received a Bronze Star Medal and a Vietnam Service Medal, among other awards.  

This appeal comes to the Board of Veterans' Appeals (Board) from a February 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office, (RO) in Nashville, Tennessee.

As an initial matter, the Board notes that in correspondence received from the Veteran's attorney in January 2017, he requested that the Agency of Original Jurisdiction (AOJ) review and consider a May 2016 private Vocational Assessment in conjunction with the Veteran's claim for TDIU.  Specifically, he stated that the June 2016 statement of the case (SOC) did not reflect consideration of this evidence, and that the Veteran had requested in his July 2016 VA Form 9, substantive appeal, that this evidence be considered with the issuance of a supplemental SOC (SSOC).  In the attorney's January 2017 correspondence, he reiterated this request and stated that the Veteran was "entitled to consideration of his Vocational Assessment before his file [was] forwarded to the [Board]."  A review of the record shows, however, that the Veteran and his attorney were issued an SSOC in July 2016 that addressed the May 2016 private Vocational Assessment.  Accordingly, the Board need not remand this appeal for the reason cited by the attorney in his January 2017 correspondence.  Nevertheless, the Board finds that remand is warranted for other reasons discussed in greater detail below.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A claimant is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  Reexaminations, including periods of hospital observation, will be requested whenever VA determines there is a need to verify either the continued existence or the current severity of a disability.  38 C.F.R. § 3.327 (2016).  

In March 2014, VA received a statement from the Veteran requesting an increased evaluation for his service-connected PTSD because his condition had worsened.  The Veteran stated he was participating in weekly therapy sessions at the Vet Center in Memphis, Tennessee.  As the Veteran has presented evidence suggesting a worsening in his condition, and the record shows that his last VA examination was in January 2014, the Board finds that he should be afforded a new VA examination.  

Additionally, as noted, the Veteran reported attending weekly therapy sessions at the Memphis Vet Center.  A review of the record shows that treatment records from the Memphis Vet Center were associated with the record in January 2017.  The AOJ has not had an opportunity to review such evidence in the first instance.  As the claim is being remanded, the AOJ will now have an opportunity to do so.  

Finally, regarding the claim for TDIU, this issue is inextricably intertwined with the appeal seeking an increased rating for PTSD; hence, consideration of whether the Veteran is entitled to an award of TDIU must be deferred pending resolution of that matter.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (explaining that where a claim is inextricably intertwined with another claim, the claims must be adjudicated together).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any outstanding private treatment records or VA treatment records (since April 2016) that are relevant to this claim and have not already been associated with the claims file.  

2.  After the foregoing development has been completed, the Veteran should be afforded a VA psychiatric examination to determine the current severity of his service-connected PTSD as well as its impact on his employability.  The Veteran's claims file must be reviewed by the examiner in conjunction with the examination.  The examiner should identify and describe the nature, frequency and severity of all current psychiatric symptoms.  The examiner should also opine specifically regarding the impact of the Veteran's psychiatric symptoms on his occupational and social functioning.  

The examiner should cite to the medical and competent lay evidence of record and explain the rationale for all opinions given.  If after consideration of all pertinent factors it remains that the opinion sought cannot be given without resort to speculation, it should be so stated and the provider must (to comply with governing legal guidelines) explain why the opinion sought cannot be offered without resort to speculation.  

3.  After completion of the above development, review the claims file to ensure that the foregoing requested development was completed.  In particular, review the requested examination reports to ensure that they are responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).  

4.  Following the completion of the foregoing, the Veteran's file should be reviewed anew to specifically include an initial review of the Memphis Vet Center records received in January 2017, and all further evidence received in the interim.  Ensure that all development sought in this remand is completed, and undertake any additional development indicated by the results of the development requested above, and re-adjudicate the claims.  If any of the claims are denied, supply the Veteran and his attorney with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


